USCA11 Case: 21-12258      Date Filed: 03/09/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12258
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LUIS EDUARDO REY-DURIER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:15-cr-00097-JDW-TGW-1
                   ____________________
USCA11 Case: 21-12258                  Date Filed: 03/09/2022   Page: 2 of 5




2                            Opinion of the Court                  21-12258


Before JILL PRYOR, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
       Luis Rey-Durier, proceeding pro se, appeals the district
court’s denial of his motion for compassionate release under the
First Step Act of 2018 (“First Step Act”).1 Rey-Durier argues that
the district court wrongly determined that U.S.S.G. § 1B1.13’s pol-
icy statements were binding and that he did not present extraordi-
nary and compelling circumstances to qualify for compassionate
release under those policy statements.
       We review a district court’s denial of a prisoner’s 18 U.S.C.
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). And while we liberally
construe pro se filings, see United States v. Webb, 565 F.3d 789, 792
(11th Cir. 2009), even a pro se party abandons an issue that he fails
to brief, Waldman v. Ala. Prison Comm’r, 871 F.3d 1283, 1289
(11th Cir. 2017). A litigant abandons a claim when he fails to
“plainly and prominently” raise it or only makes “passing refer-
ences” to an argument. United States v. Jernigan, 341 F.3d 1273,
1283 n.8 (11th Cir. 2003). “To obtain reversal of a district court
judgment that is based on multiple, independent grounds, [the ap-
pellant] must convince us that every stated ground for the judg-
ment against him is incorrect.” United States v. Maher, 955 F.3d
880, 885 (11th Cir. 2020) (quoting Sapuppo v. Allstate Floridian Ins.

1   Pub. L. 115-391, 132 Stat. 5194.
USCA11 Case: 21-12258          Date Filed: 03/09/2022      Page: 3 of 5




21-12258                Opinion of the Court                          3

Co., 739 F.3d 678, 680 (11th Cir. 2014)). If he fails to properly chal-
lenge each ground on which the district court based its decision,
we will deem him to have abandoned any challenge of those addi-
tional grounds, and “[i]t follows that [the judgment] is due to be
affirmed.” Id. (quoting Sapuppo, 739 F.3d at 683).
        District courts lack the inherent authority to modify a term
of imprisonment but may do so within 18 U.S.C. § 3582(c)’s provi-
sions. 18 U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290,
1297 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). As
amended by § 603(b) of the First Step Act, § 3582(c)(1)(A) now pro-
vides, in relevant part, that:
       the court, upon motion of the Director of the Bureau
       of Prisons, or upon motion of the defendant after the
       defendant has fully exhausted all administrative rights
       to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30
       days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . , after consider-
       ing the factors set forth in [18 U.S.C. §] 3553(a) to the
       extent that they are applicable, if it finds that . . . ex-
       traordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the Sen-
       tencing Commission.

To grant a reduction under § 3582(c)(1)(A), a district court must
find that three necessary conditions are satisfied, which are:
USCA11 Case: 21-12258         Date Filed: 03/09/2022    Page: 4 of 5




4                      Opinion of the Court                 21-12258

“support in the § 3553(a) factors, extraordinary and compelling rea-
sons, and adherence to [U.S.S.G.] § 1B1.13’s policy statement.”
United States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021).
District courts need not address these three conditions in a specific
sequence, as the absence of one forecloses a sentence reduction.
Id.
       Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing, which include: reflecting the seriousness of the offense;
promoting respect for the law; providing just punishment; deter-
ring future criminal conduct; protecting the public; and providing
the defendant with any needed training or treatment.
§ 3553(a)(2)(A)–(C). Section 3553(a) also requires district courts to
consider the nature and circumstances of the offense, the defend-
ant’s history and characteristics, the kinds of sentences available,
the Sentencing Guidelines, any pertinent policy statement, the
need to avoid disparate sentences, and the need to provide restitu-
tion to any victims. Id. § 3553(a)(1), (3)–(7).
       The district court is not required to discuss each of the
§ 3553 factors or explicitly state that it considered each of the fac-
tors. United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir.
2013). Nonetheless, a district court “must explain its sentencing
decisions adequately enough to allow for meaningful appellate re-
view” of its denial of compassionate release. United States v. Cook,
998 F.3d 1180, 1183 (11th Cir. 2021) (quoting United States v. John-
son, 877 F.3d 993, 997 (11th Cir. 2017)). An order denying
USCA11 Case: 21-12258         Date Filed: 03/09/2022      Page: 5 of 5




21-12258                Opinion of the Court                          5

compassionate release “must indicate that the court considered the
[applicable] factors.” Id. at 1184 (alteration in original) (quoting
Johnson, 877 F.3d at 998). However, “[a] district court need not
exhaustively analyze every factor in its order”; it merely must pro-
vide sufficient analysis for meaningful appellate review. Id.
       On appeal, Rey-Durier does not challenge the district court’s
determination that the § 3553 factors did not favor his release. We
therefore conclude that he has abandoned any argument regarding
this determination. Furthermore, we conclude that the district
court’s § 3553 analysis is sufficient for appellate review, as it stated
that a reduction would not comport with several specified § 3553
factors and addressed the circumstances of the offense, Rey-
Durier’s criminal history, and his previous sentence for a similar
offense. Because a negative § 3553 determination is dispositive to
this appeal, we affirm on that basis and need not reach Rey-Durier’s
arguments regarding extraordinary and compelling circumstances.
       AFFIRMED.